NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                            DELCIA F., Appellant,

                                        v.

           DEPARTMENT OF CHILD SAFETY, Z.M., Appellees.

                             No. 1 CA-JV 18-0390
                               FILED 3-14-2019


           Appeal from the Superior Court in Yavapai County
                        No. V1300JD201780007
                The Honorable Anna C. Young, Judge

                                  AFFIRMED


                                   COUNSEL

Robert D. Rosanelli Attorney at Law, Phoenix
By Robert D. Rosanelli
Counsel for Appellant

Arizona Attorney General’s Office, Mesa
By Lauren J. Lowe
Counsel for Appellees
                            DELCIA F. v. DCS, Z.M.
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Peter B. Swann joined.


T H O M P S O N, Judge:

¶1           Delcia F. (“mother”) appeals the decision of the juvenile court
terminating her parental rights to Z.M. (the “child”), arguing the court
erred in finding that the Department of Child Safety (“DCS”) made
reasonable efforts to provide her with rehabilitative services. For the
following reasons we affirm the juvenile court’s order.

                 FACTUAL AND PROCEDURAL HISTORY

¶2            DCS became involved in November 2016, after a domestic
violence incident between mother and the child’s father in which the child
was accidentally struck by father.1 Following a team meeting it was
determined that the child, who was two months old at the time, would
remain in the care of mother, and mother would participate in services.
Father was to have no contact pursuant to a no-contact order. Mother only
intermittently participated in services and she and father continued to
maintain contact and engage in domestic violence.

¶3             After police were called to a March 2017 altercation between
mother and a friend, DCS learned that mother had been leaving the child
in the care of the friend for weeks at a time and was not providing the child
with formula, diapers or basic care. Additionally, DCS could not locate
either mother or father, and it was later discovered that mother had fled to
California following the altercation with the friend. DCS then took the child
into custody and he was found dependent later that month. After mother
returned from California, she admitted to DCS that she used
methamphetamine, heroin, cocaine, and marijuana and that she could not
meet the child’s needs at that time.

¶4           Thereafter, DCS implemented reunification service including
a psychological evaluation, neuropsychological evaluation, medication
monitoring, individual counseling, substance-abuse assessment, random


1   Father is now deceased and is not a party to this appeal.


                                        2
                         DELCIA F. v. DCS, Z.M.
                          Decision of the Court

urinalysis testing, hair-follicle testing, Family Treatment Court, domestic-
violence education, parent-support services, parenting classes, and
supervised visitation with coaching. Mother was also provided
transportation to and from all services. DCS informed mother that in order
for her to reunify with the child she needed to demonstrate sobriety and a
clean lifestyle, healthy and safe parenting skills, address her mental health
issues, demonstrate good judgment when parenting the child and learn to
communicate with the child’s father in a healthy and productive manner.

¶5            Mother participated in a psychological evaluation with Dr.
Stephen Gill in which she disclosed that she had been diagnosed at birth
with fetal alcohol effect, bi-polar disorder, attention deficit hyperactivity
disorder, and post-traumatic stress disorder. Although mother had
previously been prescribed medication for her mental health disorders, she
reported to the doctor that she preferred to use marijuana to treat her
symptoms but did not have a medical marijuana card.

¶6             Dr. Gill reported that mother scored in the borderline to low-
average range in intellectual functioning and diagnosed her with
neurodevelopmental disorder associated with prenatal alcohol exposure.
He also diagnosed mother with a cannabis-related disorder,
methamphetamine-related disorder, and dependent personality disorder.
The doctor opined that mother’s prognosis was “extremely guarded,” and
that it was highly unlikely that she would be able to discharge her parental
responsibilities in the future.

¶7            Mother also completed the ordered hair-follicle test and
tested positive for methamphetamine, codeine, tetrahydrocannabinol
(THC), and cocaine. She also participated in random urinalysis testing and
tested positive for THC, amphetamine, methamphetamine, and alcohol
regularly. Mother was referred for substance abuse classes but refused to
go.

¶8            Mother was also given a referral to Spectrum Counseling.
Although mother completed the intake, she refused to participate in
counseling and she was closed out of the service. It was also suggested by
the psychiatrist at Spectrum that she receive prescription medication for her
psychological disorders, but mother again insisted that she preferred to use
marijuana even though she did not have a medical marijuana card.

¶9         Mother was provided a parent aide during supervised visits
from May 2017 through November 2017. However, mother’s phone
number changed frequently, and the parent aide was unable to maintain



                                     3
                         DELCIA F. v. DCS, Z.M.
                          Decision of the Court

contact with her between May and July. Although mother consistently
participated in this service from July through October, the parent aide
repeatedly had to change the method in which lessons were delivered to
try and help mother progress through the program. Additionally, the
parent aide reported multiple issues during these visits including mother
providing a dirty bottle to feed the child and mother waking the child from
his nap, so she could play with him.

¶10           In November 2017, Mother entered a 30-day drug
rehabilitation program. After the rehabilitation program mother attended
another visit with the parent aide then again entered another 30-day
rehabilitation program. Following the second rehabilitation program,
mother did not make contact with the parent aide to continue that service.
Mother did, however, continue to have supervised visits with the child.

¶11            In May 2018, mother completed another neuropsychological
evaluation with Dr. Gill. Mother reported to the doctor that she did not
learn anything from her parenting course. Following this evaluation, the
doctor opined that a child in the care of mother would be at serious risk.
Regarding mother’s future ability to care for the child the doctor opined
that “there is no indication that she can learn when she has not been able to
from classes and 1:1 with a parent specialist.”

¶12           In May 2018, DCS filed a motion to terminate the parent child
relationship. DCS alleged that mother was unable to discharge her parental
responsibilities because of mental illness and mental deficiency; chronic
abuse of dangerous drugs and controlled substances; out of home
placement for nine months or longer; and out of home placement for six
months or longer. Following the evidentiary hearing, the court severed
mother’s rights to the child finding DCS had proven all allegations in the
motion for termination. The court also determined that the best interests of
the child would be served by terminating the parent-child relationship.
Mother appealed. We have jurisdiction pursuant to Arizona Revised
Statutes (A.R.S.) §§ 8-235(A) (2019), 12-120.21(A)(1) (2019), and 12-2101(B)
(2019).2




2 We cite to the current version of any statute unless the statute unless the
statute was amended after the pertinent events and such amendment
would affect the result of this appeal.


                                     4
                           DELCIA F. v. DCS, Z.M.
                            Decision of the Court

                                DISCUSSION

¶13           A parent’s right to custody and control of his own child, while
fundamental, is not absolute. Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz.
246, 248, ¶¶ 11-12 (2000). Severance of a parental relationship may be
warranted where the state proves one of A.R.S. § 8-533’s statutory grounds
for termination by “clear and convincing evidence.” Id. at 248-49, ¶ 12;
A.R.S. § 8-863(B) (2019). “Clear and convincing” means the grounds for
termination are “highly probable or reasonably certain.” Kent K. v. Bobby
M., 210 Ariz. 279, 284-85, ¶ 25 (2005). Additionally, the court must also
determine what is in the best interests of the child by a preponderance of
the evidence. Id. at 283, 84, ¶¶ 17, 22.

¶14           “[W]e will accept the juvenile court’s findings of fact unless
no reasonable evidence supports those findings, and we will affirm a
severance order unless it is clearly erroneous.” Jesus M. v. Ariz. Dep’t of Econ.
Sec., 203 Ariz. 278, 280, ¶ 4 (App. 2002). We do not reweigh the evidence,
but “look only to determine if there is evidence to sustain the court’s
ruling.” Mary Lou C. v. Ariz. Dep’t of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App.
2004).

¶15            On appeal, mother argues that the juvenile court erred in
finding that DCS had provided appropriate reunification services.3
Specifically, mother argues that DCS did not tailor the parent-aide services
to her disabilities and instead had her watch videos of the parenting
curriculum. Mother argues that because of this format she was not able to
ask questions and did not receive one-on-one coaching. The evidence does
not support this conclusion.

¶16           Prior to terminating a parent’s rights under A.R.S. § 8-
533(B)(8), DCS must make diligent or reasonable efforts to provide
reunification services to the parent. Mary Ellen C. v. Ariz. Dep’t of Econ. Sec.,
193 Ariz. 185, 192, ¶ 34 (App. 1999). Diligent efforts exist when DCS
provides the parent with “the time and opportunity to participate in
programs designed to help her become and effective parent.” Maricopa Cty.
Juv. Action No. JS-501904, 180 Ariz. 348, 353 (App. 1994). However, DCS is
not required to provide every conceivable service or to ensure that the
parent participates in every service that it offers. Id. Additionally, it is only
required to provide services that have a reasonable prospect of success.


3Mother does not challenge the juvenile court’s best interests finding and
we therefore do not address that argument. See Michael J. v. Ariz. Dep’t of
Econ Sec., 196 Ariz. 246, 249, ¶ 13 (2000).


                                       5
                         DELCIA F. v. DCS, Z.M.
                          Decision of the Court

Mary Ellen C., 193 Ariz. at 192, ¶ 34. Nor is DCS required to undertake
rehabilitative measures that are futile. Yavapai Cty. Juv. Action No. J-9956,
169 Ariz. 178, 180 (App. 1991).

¶17           During the first meeting with the parent aide, mother stated
that she learned best by “video, doing tasks and one-on-one discussion.”
This is exactly what mother was provided by the parent aide. After
watching a video of the curriculum, the parent aide would discuss the video
with mother and how it applied to her. Additionally, the parent aide
provided coaching throughout the visits and would help mother to care for
the child and explain why certain things, such as diaper changes and clean
bottles were necessary and what was required of mother to parent the child.
Furthermore, the parent aide switched to the video method to provide
curriculum after mother failed to complete and return the written
homework assignments. Thus, contrary to mother’s assertions, the parent
aide did tailor the services to mother’s needs.

¶18            Furthermore, even with the parent aide tailoring to the needs
of mother, she still was unable to meet the necessary requirements for
reunification. Mother continued to test positive for THC, alcohol, and
methamphetamine throughout the dependency. Mother also refused to
treat her bi-polar disorder with medication and refused to attend substance
abuse counseling or mental health counseling. And Dr. Gill opined in the
May 2018, psychological evaluation that “there is no indication that she can
learn when she has not been able to from classes and 1:1 with a parent
specialist.” Thus, any additional services would have been futile. As such,
we affirm the juvenile court’s order.

                              CONCLUSION

¶19          For the foregoing reasons we affirm the juvenile court’s order
terminating the parent child relationship.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        6